Citation Nr: 1544239	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's diverticulosis, abscess residuals, and colon resection residuals for the period prior to February 11, 2014.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's diverticulosis, abscess residuals, and colon resection residuals for the period on and after February 11, 2014.  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from November 1983 to July 1994 and from June 2008 to September 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Newark, New Jersey, Regional Office (RO) which, in pertinent part, established service connection for diverticulosis, abscess residuals, and colon resection residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of September 9, 2010.  In February 2014, the RO increased the evaluation for the Veteran's diverticulosis, abscess residuals, and colon resection residuals from noncompensable to 10 percent disabling and effectuated the award as of February 11, 2014.  

In his April 2014 Appeal to the Board (VA Form 9), the Veteran advanced contentions which may be reasonably construed as an informal claim for a compensable evaluation for his colon resection scar residuals.  The issue of entitlement to a compensable evaluation for the Veteran's post-operative right shoulder and colon resection scar residuals to include entitlement to separate compensable evaluations has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that an initial 30 percent evaluation or higher is warranted for his post-operative diverticulosis, abscess residuals, and colon resection residuals as his disability is manifested by significant symptoms including blood in his stool; frequent constipation; frequent "distressed bowel movement[s];" severe scar tissue; and an inability to continue his part-time employment as an urban tattoo model.  

The Veteran was afforded a February 2014 VA gastrointestinal examination.  The examination report states that the Veteran complained of abdominal pain and cramping; intermittent diarrhea; and occasional episodes of bowel disturbance with abdominal distress.  He was observed to exhibit a "20 cms long 7.2 cms wide scar in lower abdomen & an incisional hernia."  The Veteran was diagnosed with diverticulosis, a partial colon resection with a reversed colostomy, and associated anemia.  The examiner commented that the Veteran had "diverticular disease, s/p partial colon resection, ... [and] a residual scar & incisional hernia from surgery."  The physician made no specific findings as to the Veteran's incisional hernia, constipation, and bleeding.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA gastrointestinal examination is required to resolve the issues raised by the instant appeal.  

Clinical documentation dated after February 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In April 2014, the Veteran submitted an informal claim of entitlement to a compensable evaluation for his service-connected colon resection scar residuals.  As noted above, that issue has been referred to the AOJ for initial adjudication.  The AOJ has not adjudicated the issue of a compensable evaluation of the Veteran's colon resection scar residuals.  Given that the Veteran has been found to have an incision hernia associated with his colon resection residuals, the Board finds that the newly raised issue is inextricably intertwined with the certified issue of the evaluation of the Veteran's diverticulosis, abscess residuals, and colon resection residuals.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his diverticulosis, abscess residuals, and colon resection residuals after February 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2014.  

3.  Schedule the Veteran for a VA gastrointestinal examination in order to assist in determining the nature and etiology of his diverticulosis, abscess residuals, and colon resection residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should address the functional and vocational impairment associated with the Veteran's diverticulosis, abscess residuals, and colon resection residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the referred issue of a compensable evaluation for the Veteran's post-operative right shoulder and colon resection scar residuals to include entitlement to separate compensable evaluations.  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a NOD and a substantive appeal as to the issue.  

5.  Then readjudicate the issue of the initial evaluation of the Veteran's diverticulosis, abscess residuals, and colon resection residuals with express consideration of the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7329 (2015).  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

